Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	
	Claims 21-36 are pending and under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and an abstract idea without significantly more. 
In the instant case, claim 21 aligns to at least one judicial exception.  Claim 21 recite(s) a method that is drawn to the judicial exception of a law of nature, i.e. the presence of markers, i.e. 16S rRNA variable regions, to facilitate identification of the species of a microorganism and the judicial exception of an abstract idea, i.e. mental processes of observation and evaluation, i.e. identification of a species of one or more microorganisms within a sample. 
These judicial exception(s) are not integrated into a practical application because the method of claims 21-36 recite steps to determine the natural correlation of the presence of 16S rRNA variable regions with species identity but do not recite steps comprising using species identification in a practical application. 
Furthermore, the additional steps recited in claim 21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the instant disclosure teaches well-understood, routine and conventional methods are implemented for the steps of sample extraction, amplification and sequencing (e.g. para 0051-0059, pg. 11-15, instant specification).
 Furthermore, dependent claims 22-36 do not add significantly more to the judicial exception: claims 22 and 31 recite further conventional features of the primers recited in claim 21 and claims 23-25 and 27-29 recite further features of the sample recited in claim 21 which do not distinguish it from samples that are routinely analyzed by amplification and sequencing. Furthermore, claim 26 further describes the sequencing step, but does not introduce an unconventional element. Furthermore, Claim 30 recites a step of generating a report which does not add significantly more to the judicial exception. Furthermore, Claims 32-36  further limit the abstract idea, but do not add any steps or elements in addition to the abstract idea. 
	Therefore, claims 21-36 do not recite elements that are significantly more than the judicial exception and are not patent eligible.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant case, claims 33 and 34 depend from each other: 
Claim 33 recites the limitation "the method of claim 34…"  and 
claim 34 recites the limitation "the method of claim 33…".  
These limitations make the dependency of claims 33 and 34 unclear. Therefore, claims 33 and 34 are considered indefinite.
Furthermore, as claim 33 is unclear, the antecedent basis is considered insufficient for the limitations “the predetermined length” of claim 35 and “ the predetermined criteria “ of claim 36.
Therefore, claims 35 and 36  are also considered indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claesson et al.
Claims 21, 25-27, 29, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Claesson et al. (Nucleic acids research 38.22 (2010): e200-e200; 13 pages; cited as entry 106 in IDS filed 30 June 2021).
	Claesson et al. disclose a method comprising amplifying the 16S rRNA gene in microorganisms and performing different sequencing technologies to facilitate identification of microbiota in a sample (e.g. 4th para, Introduction section, pg. 2 of 13). 
Specifically, Claesson et al. teach a method comprising providing a biological sample (i.e. human fecal sample); extracting nucleic acid and amplifying extracted nucleic acid using six different primer pairs that complement different variable regions, wherein the forward primer anneals to the upstream region and the reverse primer anneals to the downstream region. These primer pairs include a set comprising a V1 forward primer and a V2 reverse primer as well as a set comprising a V4 forward and a V5 reverse primer (e.g. primer pairs as in Table 1; pg. 3 of 13; Fig. 1, pg. 4 of 13). Each region is covered with two sets of primer pairs, wherein each set comprises either 454 Titanium or Illumina sequencing compatible adaptors. The resultant amplicons are subjected to sequencing using 454 and Illumina sequencing platforms (e.g. 2nd para, High-throughput sequence assignment simulation section, pg. 2 of 13; human fecal sample nucleic acid extraction and amplification as in Sample processing and sequencing section, pg. 3 of 13) and sequence reads were subjected to classification analysis to identify microbiota in the original sample (e.g.  Sequence analysis section, pg. 3-4 of 13). 
 	Claesson et al. teach comparison of sequencing results from both 454 Titanium and Illumina platforms. By their analysis, they found the V3/V4 and V4/V5 amplification yielded the most accurate sequencing results (e.g. 3rd para, Results section, pg. 4 of 13). 
However, with regard to classification efficiency, which is defined as the percentage of all sequencing reads that are confidently classified to a certain taxonomic level, the V4/V5 region showed the best performance in both sequencing technologies and the V3/V4 region and V7/V8 region demonstrated the worst (e.g. 1st para, Classification efficiencies among sequencing technologies are significantly different and ultimately affect resolution section, pg. 6 of 13; Intriguingly, the relative taxa abundances from the previously sequenced V4 region (5) were much more similar to V4/V5 than the V3/V4 region. The V3/V4 region also had by far the most deviating composition profile compared to the other regions, followed to some extent by V7/V8. This discrepancy was observed across the two technologies at both phylum and genus levels as in 3rd para, Relative taxa abundances are generally consistent across technologies, but show dramatic variation for two regions due to significant amplification bias section, pg. 7 of 13). 
 	The classification efficiency performance of the both the V3/V4 and V7/V8 regions is attributed to poor correlation to chip hybridization (e.g. From Supplementary Figure S7 it is evident that both these regions, and especially V3/V4, have much poorer correlations with HITChip hybridisations as in 1st para, pg. 8 of 13).
Claesson et al. further compared two classification approaches, i.e. RDP- classifier and the MEGAN tool, over both sequencing technologies and determined the V1/V2 and V4/V5 regions yielded the most consistent results in both 454 Titanium and Illumina sequencing technologies (e.g. For Titanium, only the V1/V2 and V4/V5 regions showed good correlations between the two classification methods, with Pearson correlations of 0.97 and 0.98, respectively…In comparison, MEGAN analysis of the Illumina reads showed better consistency with the corresponding RDP-classifications, especially for the Bacteroides genus…To summarize, the deviating compositions of the V3/V4 and V7/V8 reads did not seem to be caused by poor performance of the RDP-classifier relative to the MEGAN approach as in 2nd para, MEGAN assignments are consistent with the RDP-classifier only for a minority of tandem regions section, pg. 9, 11 of 13).
Claesson et al. do not expressly exemplify the claimed invention in a single embodiment, i.e. amplification of only two target regions of the 16SrRNA gene covered by the V1/V2 primer pair and the V4/V5 primer set, not including amplification of the V3 region. However, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of identifying a species of one or more microorganisms as taught by Claesson et al. comprising amplification of different variable regions of the 16S rRNA gene to include only amplification of the regions covered by the V1/V2 and V4/V5 primer sets because Claesson et al. teach the V1/V2 and V4/V5 variable regions yielded the most consistently accurate results over two different classification approaches using two different sequencing platforms.
 Therefore, Claesson et al. render obvious the limitations: a method of identifying a species of one or more microorganisms in a biological sample, the method comprising the steps of: providing a first set of primers for amplifying a first target sequence comprising hypervariable regions V1 and V2 but not V3 of a 16S rRNA gene; providing a second set of primers for amplifying a second target sequence comprising hypervariable regions V4 and V5 but not V3 of the 16S rRNA gene; a)   extracting nucleic acids from the biological sample( i.e. human fecal sample), the biological sample comprising one or more microorganisms; b)  amplifying the first and second target sequences from the extracted nucleic acids using the first and second set of primers; c)   sequencing from 5’ to 3’ V1 and V2 of the first target sequence and sequencing from 5’ to 3’ V5 and V4 of the second target sequence to obtain sequence reads of the first and second target sequences; and d)    identifying the species of the one or more microorganisms in the biological sample based on the sequence reads of the first and second target sequences as required by claim 21.
Regarding claims 25, 27 and 29:
 Claesson et al. teach extracting nucleic acid from a fresh fecal sample and identifying taxa associated with multiple microorganisms (e.g. random sets of readings in Fig. 6, pg. 9 of 13; Fig. 7, pg. 10 of 13), including several microorganisms which are listed as human pathogens according to the instant disclosure (e.g. para 0114, pg. 33-46, instant specification).
Furthermore, it is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions or characteristics that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Therefore, the teaching of Claesson et al. renders obvious the limitation: method of claim 21, wherein the one or more microorganisms comprise unculturable bacteria as recited in claim 25.
Therefore, the teaching of Claesson et al. renders obvious the limitation: method of claim 21, wherein the one or more microorganisms comprise a pathogenic community of microorganisms as recited in claim 27.
Therefore, the teaching of Claesson et al. renders obvious the limitation: method of claim 21, wherein the one or more microorganisms comprise at least one nonculturable pathogenic bacterium as recited in claim 29.
As Claesson et al. teach 454 sequencing and lllumina sequencing, they render obvious the limitation: method of claim 21, wherein the step of sequencing comprises using a platform based on stepwise addition of reversible terminator nucleotides as recited in claim 26.
As Claesson et al. teach providing primer sets comprising a forward and reverse primer (e.g. primer pairs as in Table 1; pg. 3 of 13; Fig. 1, pg. 4 of 13), they render obvious the limitation: method of claim 21, wherein the second set of primers comprises at least one forward primer and at least one reverse primer as recited in claim 31.
Regarding claim 32:
As noted above, Claesson et al. teach employing two different sequencing technologies, i.e. 454 Titanium and Illumina sequencing and combining their sequencing analysis with two different classification approaches, i.e. RDP-Classifier and MEGAN tool, to yield consistent classification efficiency, which is defined as the percentage of all sequencing reads that are confidently classified to a certain taxonomic level, and a comprehensive taxonomic analysis of their sample.
Therefore, Claesson et al. render obvious the limitations: the method of claim 21, wherein the species of the one or more microorganisms is identified by (i) comparing each of the sequence reads having greater than or equal to a predetermined length to data in a library (e.g. Table 2, pg. 7 of 13); and (ii)    determining sequence reads that correspond to data in the library based on predetermined criteria, wherein the sequence reads identify the species of the one or more microorganisms ( e.g. Fig. 6 and 7, pg. 9-10 of 13) as recited in claim 32.

Claesson et al. and Andersson et al.
Claims 22, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Claesson et al.  as applied to claims 21, 25-27, 29, 31 and 32 above, and further in view of Andersson et al.( PloS one 3.7 (2008); 8 pages; cited as entry 93 in IDS filed 30 June 2021).
The teachings of Claesson et al. as applied above are incorporated in this rejection.
Claesson et al. teach a method comprising using primers that amplify variable regions of the 16S rRNA gene in samples comprising microorganisms. However, they do not teach claims 22-24.
Like Claesson et al., Andersson et al. teach analysis to characterize microorganisms by amplification of variable regions of the 16S rRNA gene and sequencing. For these methods, Andersson et al. teach designing primers comprising 454 –compatible adaptor sequences and, on the reverse primer, a sample- specific barcode sequence (e.g. Abstract, pg. 1 of 8 pages; Materials and Methods section, pg. 5-7 of 8 pages).
 Furthermore, Andersson et al. teach using stomach biopsy, throat swab and fecal samples for their analysis (e.g. Materials and Methods section, pg. 5-7 of 8 pages).  
As both Claesson et al. and Andersson et al. teach sequencing analysis of microorganisms in human samples, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method disclosed by Claesson et al. comprising sequencing analysis of multiple 16S rRNA variable regions to include a sample-specific barcode sequence in the primer design as taught by Andersson et al. as Andersson et al. teach the benefits of including sample specific barcodes (e.g. 454-pyrosequencing of a hyper-variable region of the 16S rRNA gene in combination with sample-specific barcode sequences which enables parallel in-depth analysis of hundreds of samples with limited sample processing  as in Abstract, pg. 1 of 8 pages). Furthermore, a skilled artisan would appreciate that modifying the method disclosed by Claesson et al. to include an analysis of multiple types of tissues using a sample specific barcode as taught by Andersson et al. would allow comprehensive monitoring of different microbiota that inhabit various human physiological ecosystems ( e.g. Abstract, Introduction section, pg. 1 of 8 pages, Andersson).

Therefore, the combined teachings of Claesson et al. and Andersson et al. render obvious the limitations: method of claim 21, wherein one or more primers in the first set of primers and one or more primers in the second set of primers comprises the same barcode used to identify the biological sample as recited in claim 22.
Furthermore, the combined teachings of Claesson et al. and Andersson et al.  render obvious the limitation: method of claim 21, wherein the biological sample is a biopsy as recited in claim 23.
Furthermore, the combined teachings of Claesson et al. and Andersson et al. render obvious the limitation: method of claim 21, wherein the biological sample is a fluid or tissue sample as recited in claim 24.

Claesson et al. and Amar et al.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Claesson et al.,  as applied to claims 21, 25-27, 29, 31 and 32 above,  and further in view of Amar et al. (Diabetologia 54.12 (2011): 3055-3061; cited as entry 92 in IDS filed 30 June 2021).
The teachings of Claesson et al. as applied above are incorporated in this rejection.
Claesson et al. teach a method comprising using primers that amplify variable regions of the 16S rRNA gene in samples comprising microorganisms. However, they do not teach claim 28.
Amar et al. teach amplification of variable regions of the 16S rRNA gene in blood samples is known in the art (e.g. throughout the Amar reference and especially Abstract, pg. 3055; Bacterial DNA preparation section - Identification of bacterial sequences sections, Methods section, pg. 3057).
As both Claesson et al. and Amar et al. teach analysis of microorganisms in human samples, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method disclosed by Claesson et al. to include an analysis of blood samples  as taught by Amar et al. because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of identifying a species of one or more microorganisms in a biological sample.
 Therefore, the combined teachings of Claesson et al. and Amar et al. make obvious the limitation: method of claim 21, wherein the biological sample comprises a blood sample as recited in claim 28.

Claesson et al. and Huson et al.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Claesson et al.,  as applied to claims 21, 25-27, 29, 31 and 32 above,  and further in view of Huson et al. (Genome research 17.3 (2007): 377-386; cited as entry 124 in IDS filed 30 June 2021).
The teachings of Claesson et al. as applied above are incorporated in this rejection.
Claesson et al. teach a method comprising conducting sequencing analysis and implementing the MEGAN classification approach to identify microorganisms in human samples. However, they do not teach claim 30.
Huson et al. teach sample analysis (e.g. Abstract, pg. 377; Fig. 4, pg. 381) using MEGAN classification tools which provide graphical and statistical output for comparing different data sets in a summary, i.e. report, wherein species identification is associated with a score (e.g. throughout the Huson reference and especially Abstract, pg. 377; The MEGAN processing pipeline section, pg. 378; Fig. 2, pg. 379; detailed summary as in Fig. 9, pg. 385; Analysis using MEGAN section, pg. 385).
As both Claesson et al. and Huson et al. teach analysis using the MEGAN tool, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method disclosed by Claesson et al. to include a detailed report of different microbiota as taught by Huson et al. because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of identifying a species of one or more microorganisms in a biological sample.
 Therefore, as Huson et al. teach providing a detailed summary of different microbiota in a sample, the combined teachings of Claesson et al. and Huson et al. render obvious the limitation: method claim 21, further comprising a step of generating a report with one or more of a genus and a species of the one or more microorganism as recited in claim 30.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9,914,979
Claims 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,914,979 in view of Claesson et al. (Nucleic acids research 38.22 (2010): e200-e200; 13 pages; cited  as entry 106 in IDS filed 30 June 2021); Andersson et al.( PloS one 3.7 (2008); 8 pages; cited  as entry 93 in IDS filed 30 June 2021); Amar et al. (Diabetologia 54.12 (2011): 3055-3061; cited  as entry 92 in IDS filed 30 June 2021) and Huson et al. (Genome research 17.3 (2007): 377-386; cited  as entry 124 in IDS filed 30 June 2021).
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Claim 21 of the instant invention recites a method of identifying a species of one or more microorganisms in a biological sample, the method comprising the steps of: providing a first set of primers for amplifying a first target sequence comprising hypervariable regions VI and V2 but not V3 of a 16S rRNA gene; providing a second set of primers for amplifying a second target sequence comprising hypervariable regions V4 and V5 but not V3 of the 16S rRNA gene; a)    extracting nucleic acids from the biological sample, the biological sample comprising one or more microorganisms; b)    amplifying the first and second target sequences from the extracted nucleic acids using the first and second set of primers; c)  sequencing from 5’ to 3’ VI and V2 of the first target sequence and sequencing from 5’ to 3’ V5 and V4 of the second target sequence to obtain sequence reads of the first and second target sequences; and d)    identifying the species of the one or more microorganisms in the biological sample based on the sequence reads of the first and second target sequences.
 Claim 32 of the instant invention recites the method of claim 21, wherein the species of the one or more microorganisms is identified by (i)    comparing each of the sequence reads having greater than or equal to a predetermined length to data in a library; and (ii)    determining sequence reads that correspond to data in the library based on predetermined criteria, wherein the sequence reads identify the species of the one or more microorganisms.
Claim 1 of U.S. Patent No. 9,914,979 recites a method of identifying a species of one or more microorganisms in a human clinical sample, the method comprising the steps of:
a)    extracting nucleic acids from the human clinical sample, the human clinical sample comprising one or more microorganisms;
b)    preparing from a 16S rRNA gene only first and second target sequences from the extracted nucleic acids from the human clinical sample by (i)    contacting the extracted nucleic acids with a first set of primers comprising SEQ ID NOs:33 and 35-50 for selective amplification of the first target sequence comprising hypervariable region VI and hypervariable region V2 of a 16S rRNA gene, wherein the first target sequence does not include hypervariable region V3 of the 16S rRNA gene;(ii)    contacting the extracted nucleic acids with a second set of primers for selective amplification of the second target sequence comprising hypervariable region V5 and hypervariable region V4 of the 16S rRNA gene, wherein the second target sequence does not include hypervariable region V3 of the 16S rRNA gene; and (hi) amplifying the first and second target sequences;
c)    sequencing from 5’ to 3’ VI and V2 of the first target sequence and sequencing from 5’ to 3’ V5 and V4 of the second target sequence to obtain sequence reads of the first and second target sequences;
d)    identifying the species of the one or more microorganisms in the human clinical sample based on the sequence reads of the first and second target sequences by (i) comparing each of the sequence reads having greater than or equal to a predetermined length to data in a library; and (ii) deteremining sequence reads that correspond to data in the library based on predetermined criteria, wherein the sequence reads identify the species of the one or more microorganisms.
Furthermore, claim 2 of U.S. Patent No. 9,914,979 recites a method of identifying a species of one or more microorganisms in a human clinical sample, the method comprising the steps of:
a)    extracting nucleic acids from the human clinical sample, the human clinical sample comprising one or more microorganisms;
b)    preparing from a 16S rRNA gene only first and second target sequences from the extracted nucleic acids from the human clinical sample by
(i)    contacting the extracted nucleic acids with a first set of primers for selective amplification of the first target sequence comprising hypervariable region VI and hypervariable region V2 of a 16S rRNA gene, wherein the first target sequence does not include hypervariable region V3 of the 16S rRNA gene;
(ii)    contacting the extracted nucleic acids with a second set of primers comprising SEQ ID NOs: 34 and 51-66 for selective amplification of the second target sequence comprising hypervariable region V5 and hypervariable region V4 of the 16S rRNA gene, wherein the second target sequence does not include hypervariable region V3 of the 16S rRNA gene; and
(iii)    amplifying the first and second target sequences;
c)    sequencing from 5’ to 3’ VI and V2 of the first target sequence and sequencing from 5’ to 3’ V5 and V4 of the second target sequence to obtain sequence reads of the first and second target sequences; d)    identifying the species of the one or more microorganisms in the human clinical sample based on the sequence reads of the first and second target sequences by (i) comparing each of the sequence reads having greater than or equal to a predetermined length to data in a library; and (ii) deteremining sequence reads that correspond to data in the library based on predetermined criteria, wherein the sequence reads identify the species of the one or more microorganisms.
Claims 1 and 2 of U.S. Patent No. 9,914,979 do not expressly recite identical limitations to instant claims 21 and 32. However, as claims 1 and 2 of U.S. Patent No. 9,914,979 teach extracting nucleic acids from a physiological sample and subjecting the extracted nucleic acid to amplification using V1/V2 and V4/V5 primer pairs; to sequencing and to identification of microorganisms in limitations similar to those recited in instant claims 21 and 32, the patented claims teach an obvious embodiment of the methods recited in instant claims 21 and 32.
Therefore, instant claims 21 and 32 are made obvious over claims 1 and 2 of U.S. Patent No. 9,914,979.  Furthermore, dependent claims 22-31 and 33-36 of the instant invention are made obvious over claims 1-30 of U.S. Patent No. 9,914,979 as the instant claims recite similar limitations, especially to patented claims 3-14 and 17-28. 
Furthermore, as noted in the current rejections, the combined teachings of Claesson et al. render obvious instant claims 21, 25-27, 29, 31 and 32. Furthermore, the combined teachings of Claesson et al. and Andersson et al. render obvious instant claims 22-24. Furthermore, the combined teachings of Claesson et al. and Amar et al. render obvious instant claim 28. Furthermore, the combined teachings of Claesson et al. and Huson et al. render obvious instant claim 30.
Therefore, as claims 1-30 of U.S. Patent No. 9,914,979, Claesson et al. , Andersson et al., Amar et al. and Huson et al. all disclose methods comprising sequencing analysis, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims -30 of U.S. Patent No. 9,914,979 and to include the teachings of Claesson et al. , Andersson et al., Amar et al. and Huson et al.  as discussed in the rejections above because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of the claimed method.


Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/Primary Examiner, Art Unit 1675